SULLIVAN, Chief Judge
(concurring in
the result):
The certified issues in this case are:
I
DID [THE ACCUSED’S] COMMANDER ACT IN A NEUTRAL AND DETACHED MANNER IN AUTHORIZING THE SEARCH OF [THE ACCUSED’S] BARRACKS ROOM FOR CONTRABAND RATION CONTROL CARDS?
II
DID [THE ACCUSED’S] COMMANDER HAVE A SUBSTANTIAL BASIS FOR *47DETERMINING THE EXISTENCE OF PROBABLE CAUSE, AND DID THE OFFICIALS SEEKING AND EXECUTING THE SEARCH AUTHORIZATION REASONABLY AND WITH GOOD FAITH RELY ON THE AUTHORIZATION?
I agree that Major Harrison was “neutral and detached” within the meaning of United States v. Ezell, 6 MJ 307, 315, 320 (CMA 1979), and that he had a substantial basis for his probable-cause determination. Assuming that the requisite probable cause did not in fact exist in this case, I would uphold the search on the basis of “the good-faith exception to the exclusionary rule.” See United States v. Morris, 28 MJ 8, 19 (CMA 1989) (Sullivan, J., concurring in part and in the result). I write only to disassociate myself from certain implications which might be drawn from Judge Crawford’s opinion.
Two principles of law are suggested in her opinion which I cannot accept. The first proposition, albeit implied, is that the “good-faith exception” to the exclusionary rule as applied at courts-martial only requires that the commander issuing the search authorization be “impartial” rather than “neutral and detached.” See Mil. R.Evid. 315(d), Manual for Courts-Martial, United States, 1984. The second is that the lesser Manual standard of “impartiality” is adequate to resolve the accused’s constitutional objection to evidence seized pursuant to an invalid search authorization.
Mil.R.Evid. 311(b)(3) states:
(3) Evidence that was obtained as a result of an unlawful search or seizure may be used if:
(A) The search or seizure resulted from an authorization to search, seize or apprehend issued by an individual competent to issue the authorization under MiLR.Evid. 315(d) or from a search warrant or arrest warrant issued by competent civilian authority;
(B) The individual issuing the authorization or warrant had a substantial basis for determining the existence of probable cause; and
(C) The officials seeking and executing the authorization or warrant reasonably and with good faith relied on the issuance of the authorization or warrant. Good faith shall be determined on an objective standard.
(Emphasis added.) Mil.R.Evid. 315(d) further states:
(d) Power to authorize. Authorization to search pursuant to this rule may be granted by an impartial individual in the following categories:
(1) Commander. A commander or other person serving in a position designated by the Secretary concerned as either a position analogous to an officer in charge or a position of command, who has control over the place where the property or person to be searched is situated or found, or, if that place is not under military control, having control over persons subject to military law or the law of war; or
(2) Military judge. A military judge or magistrate if authorized under regulations prescribed by the Secretary of Defense or the Secretary concerned.
An otherwise impartial authorizing official does not lose that character merely because he or she is present at the scene of a search or is otherwise readily available to persons who may seek the issuance of a search authorization; nor does such an official lose impartial character merely because the official previously and impartially authorized investigative activities when such previous authorization is similar in intent or function to a pretrial authorization made by the United States district courts.
(Emphasis added.)
The Analysis of the Drafters of these Rules of Evidence made it crystal clear that this language was intended to incorporate the “neutral and detached” standard of United States v. Ezell, supra. They said:
Rule 311(b)(3) was added in 1986 to incorporate the “good faith” exception to the exclusionary rule based on United *48States v. Leon, 468 U.S. 897, 104 S.Ct. 3405, 82 L.Ed. 2d 677 (1984) and Massachusetts v. Sheppard, 468 U.S. 981, 104 S.Ct. 3424, 82 L.Ed. 2d 737 (1984). The exception applies to search warrants and authorizations to search or seize issued by competent civilian authority, military judges, military magistrates, and commanders. The test for determining whether the applicant acted in good faith is whether a reasonably well-trained law enforcement officer would have known the search or seizure was illegal despite the authorization. In Leon and Sheppard, the applicant’s good faith was enhanced by their prior consultation with attorneys.
The rationale articulated in Leon and Sheppard that the deterrence basis of the exclusionary rule does not apply to magistrates extends with equal force to search or seizure authorizations issued by commanders who are neutral and detached, as defined in United States v. Ezell, 6 MJ 307 (CMA 1979). The United States Court of Military Appeals demonstrated in United States v. Stuckey, 10 MJ 347 (CMA 1981) that commanders cannot be equated constitutionally to magistrates. As a result, commanders’ authorizations may be closely scrutinized for evidence of neutrality in deciding whether this exception will apply. In a particular case, evidence that the commander received the advice of a judge advocate prior to authorizing the search or seizure may be an important consideration. Other considerations may include those enumerated in Ezell and: the level of command of the authorizing commander; whether the commander had training in the rules relating to search and seizure; whether the rule governing the search or seizure being litigated was clear; whether the evidence supporting the authorization was given under oath; whether the authorization was reduced to writing; and whether the defect in the authorization was one of form or substance.
Manual, supra at A22-17 (Change 2) (emphasis added).
Assuming I have misconstrued these Manual rules and their impartiality requirement, I must address the more substantial constitutional question alluded to in Judge Crawford’s opinion. I reject the suggestion or even the unintended implication of the opinion that Manual rules provide the exclusive protection to servicemembers from unreasonable searches and seizures. Consequently, I could not find the purportedly less demanding Manual rules dispositive of the accused’s Fourth Amendment claims. Instead, it is only where these Manual rules fully satisfy the demands of the Constitution and the Bill of Rights as applied in the military context that resolution of the accused’s claims on this basis would be appropriate. See United States V. Morris, supra at 19.
In this regard general reference to the plurality opinion of the Supreme Court in Bums v. Wilson, 346 U.S. 137, 73 S.Ct. 1045, 97 L.Ed. 1508 (1953), is warranted. Moreover, the remand order of the Supreme Court in Goodson v. United States, 471 U.S. 1063, 105 S.Ct. 2129, 85 L.Ed.2d 493, states:
April 29, 1985. On petition for writ of certiorari to the United States Court of Military Appeals. The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States Court of Military Appeals for further consideration in light of Smith v. Illinois, 469 U.S. 91[, 105 S.Ct. 490, 83 L.Ed.2d 488] (1984).
Furthermore, the remand order of the Supreme Court in Jordan v. United States, — U.S. -, 111 S.Ct. 575, 112 L.Ed.2d 580 (1990), provides:
Dec. 10, 1990. On petition for writ of certiorari to the United States Court of Military Appeals. The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States Court of Military Appeals for further consideration in light of Minnick v. Mississippi, 498 U.S. [146], 111 S.Ct. 486, [112] L.Ed.2d [489] (1990).
*49The Supreme Court’s express direction to consider those cases on the basis of its decisions applying the Bill of Rights contradicts the implication of Judge Crawford’s opinion that these most precious and fundamental rights might not at all be available to the American servicemembers.